Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 2 to depend on claim 1
Amend claim 4 to depend on claim 1

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in independent claim(s) 1 and 20.  Case in point, prior art Sonobe teaches light emitting diode comprising a first semiconductor layer (fig. 1}; an active layer (fig. 1} on the first semiconductor layer; a second semiconductor layer (fig. 1} an the active layer; and an electrode structure (fig. 12, 8) on the second semiconductor layer, wherein the electrode structure comprises a conductive layer dig. 12, 67a) an the second semiconductor layer, a bonding layer (fig. 12, 7} on the conductive layer, and a first barrier layer dig. 12d, 67c} between the bonding layer and the conductive layer, wherein the first barrier layer comprises a material selected from a group
consisting of Cr, Pt, Ti, TiW, W, and Zn (par. 87-89), and wherein the electrode structure comprises a center region and an edge region, a
thickness of the first barrier layer at the edge region of the electrode structure is smaller than that at the center region (see fig. i2d, wherein layer edges taper off the sides), and the first barrier layer comprises a top surface and a sidewall both covered by the bonding layer (see fig. 12d).  However, prior art Sonobe fails to teach a device wherein “…a ratio of the thickness of the conductive layer to the total thickness of the electrode structure is between 0.4 and 0.7, or the total thickness of the 15conductive layer and the bonding layer is about 0.4~0.7 times the total thickness of the electrode structure.”
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894